 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find accordingly that the following employees constitute anappropriate unit for purposes of collective bargaining, within themeaning of Section 9 (b) of the Act. 11All production and maintenance employees at the Employer'sDelaware Township, New Jersey, plant, including inspectors, expe-diters, and factory clerks, excluding all other employees, includingoffice clerical employees, supervisors, and guards as defined in the Act.[Text of Direction of Election omitted from publication.]ss The Board has been adnumstratively advised that the Employer now has one individ-ual in its employ who is classified as a general inspectorThe Employer contends that heis a supervisorThe Board is unable to conclude from this record whether or not thegeneral inspector is a supervisorSince we cannot at this time determine his unitplacement,we will permit him to vote subject to challengeContinental Aviation and Engineering Corporation,Toledo Divi-sionandNational Industrial Workers Union,National Inde-pendent Union Council.Case No 8-CA-1842December 7,1959DECISION AND ORDEROn August 5, 1959, Trial Examiner Phil Saunders issued his In-termediate Report in the above-entitled proceedmg, finding that theRespondent had not engaged in certain unfair labor practices as al-leged in the complaint and recommending that the complaint be dis-missed, as set forth in the copy of the Intermediate Report attachedheretoThereafter, the General Counsel filed exceptions to the In-termediate Report and a supporting briefPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dation of the Trial Examiner, with the modification set forth belowWe agree with the Trial Examiner that the record does not estab-lish the required preponderance of credible evidence that the Re-spondent promulgated and enforced a rule prohibiting solicitation bythe Union on nonworking time, in violation of Section 8 (a) (1) of theAct In so doing, we do not agree with the Trial Examiner that incertain material respects the testimony of the employees vis-a-vis theforemen is not in conflictHowever, the Trial Examiner credited thetestimony of the foremen who testified that the employees were pro-1125 NLRB No 75 CONTINENTAL AVIATION AND ENGINEERING CORP., ETC.625hibited from engaging in solicitation during working time only. Itis Board policy not to overrule a Trial Examiner's credibility findingsunless a clear preponderance of all the relevant evidence convinces itthat such resolutions are incorrect.'As we find no basis for disturbingthe Trial Examiner's credibility findings here, we adopt his conclu-sion.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]IUniversal Camera Corporationv.N.L.R.B.,340 U.S. 474, 492-497;Standard Dry WallProducts,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Toledo,Ohio,on June 15,1959, on complaint of the GeneralCounsel, and answer of the ContinentalAviationand Engineering Corporation,Toledo Division,herein called the Respondent.The issues litigated were whetherthe Respondent violated Section 8(a)(1) of theAct.Allparties were representedat the hearing by counsel and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence pertinent to the issues.Atthe conclusion of the hearing the parties presented oral argument,but did not filebriefs.Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is engagedatToledo, Ohio,in the manufacturing of aircraftcomponents and engines.The complaintalleges and the answer admits that in thecourse andconduct ofits business operations at itsToledo, Ohio,plant,the Respond-ent annuallyships aircraftcomponents,engines, andother productsvalued at morethan $100,000 directlyto points outside theState of Ohio.On the foregoing, I find thatRespondent is engaged in interstate commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDIn the answer,the Respondent avers that it is without knowledge as to whetherthe National Industrial Workers Union, National Independent Union Council, theCharging Party, and hereinafter referred to as the Union,isa labor organizationwithin the meaning of the Act.The record and evidence reveals that the Union isan organization in which employees participate,has a constitution and officers, andexists for the purpose of dealing with employers concerning grievances,labor dis-putes, rates of pay, hours,and other conditions of employment.The fact that theUnion has never actually bargained with the Respondent is not a controlling con-sideration.'I find that the Union is a labor organization within the meaning ofSection 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs aforestated,Respondent is engaged in the manufacturing of aircraft com-ponents and turbojet engines.The Respondent's ToledoDivision was establishedon February1, 1955, andhas at the present time approximately 600 hourly ratedemployees engaged in productionwork.Most or substantially all of the manu-facturing is done for theUnited StatesGovernment.The Respondent'sToledoplant has several departments within it headed by a foreman who is under thedirection of a general foreman.IJ. Sullivan&Sons Manufacturing Corporation,105 NLRB 549. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony of Respondent's Personnel Manager Steele discloses that in Juneof 1956, the Respondent signed a 3-year contract with the UAW-AFL-CIO Local12, and that on February 23, 1959, a new contract was signed with UAW-Local12,making some modifications from the original contract after negotiationsessions.during the period from May 1, 1958, and concluding in February 1959.B. The eventsThe primary issue to be resolved is whether the Respondent, as alleged in the.complaint, promulgated and enforced a company rule, since on or about August 21,1958, prohibitingunionsolicitation at all timesincludingnonworking time.2Ray Keaton, an employee of the Respondent, testified that during the first andsecond weeks in February,3 Mr. Cleo Danley (a unionrepresentative) contactedhim and delivered to Keaton between 200 and 250 authorization cards of the Union.Keaton testified, "At that time we were trying to get this National Industrial WorkersUnion in there, and we were going to get the men to sign the cards."Keaton alsotestified that "we were going to pass them out in the shop."The evidence and therecord discloses that Keaton had the union cards in his toolbox which was locatednear the machine he was operating. In reply to further questioning on how Keatonwas distributing the union cards in his possession, he testified that he did not "gothroughout the shop," but, "if they would come by they might want a card or maybethey would want 100 cards," and also that he would give them out wheneveranybody wanted,a card.Theodore Beck, an employee of the Respondent, testifiedthat he hadseencards passed out in various departments, and that there werecards lying around in different places, but "did not see any being passed out duringregularworking hours."Employee Standifer testified, "Everybody was talkingabout them, the whole shop."The introduction of the cards into the plant, and the distribution of them, thencame to the attention of company officials.Respondent's vice president in chargeof industrialrelations,Raven, testified that Personnel Manager Steele called him onFebruary 9, concerning the solicitation of cards, and stated that in his opinion thework of the Company was being disrupted by these efforts.The record revealsthatRaven then called a law firm and was given advice on the matter. Steeletestified that after further consultation with Raven, he then gave instructions to thegeneral foremen "and I advised them that because of the complaints and thecontinuing interruption of the work schedule, that they should advise the employeesunder them, that this would have to cease during company working hours, becauseitwas causingan interrupted work schedulein our operations."In replying tothe question of whether he mentioned anything about distribution of cards on non-work time, such as lunch hours, or time other than company time, Steele answered,"Absolutely not, that is contrary to law."Respondent's Foremen Papke, Corvin, Smith, Webster, and Barrile each testifiedwith Respondent'sassistantpersonnelmanager,Mr. Baker, and relative to thatdiscussion Swope testified "that J was to instruct my people to instruct their peoplenot to pass any literature of any type out during working hours."Respondent's Foremen Papke, Corvin, Smith, Webster, and Barrile each testifiedat the hearing as to what they told the employees in carrying out these instructions,and I will discuss their testimony later in the report.The testimony on behalf of the General Counsel'scase waspresented by sixwitnesses, each an employee of the Respondent, and all presently so employed. Inaddition to Keaton's testimony as aforestated, he further testified that during thefirst or second week in February one of his foremen, Papke, had given instructionsabout distributing cards and on direct examination: Keaton testified, "No, he didnot say anything to me, directly to me, except that anyone caught with those cardswould be fired on the job, or on the spot,or somethingto that effect."Employee,'Additional 8(a) (1) allegations were as follows:a.Threatened its employees with loss of their employment and other reprisals be-cause of their sympathies for, activities on behalf of, and memberships in, the Union ;b.Threatened its employees with the loss of their employment and other reprisalsif they possessed and distributed Union literature or assisted the Union in any othermanner ;c.Threatened its employees with the loss of their employment and other reprisalsif they signed Union authorization cards ;d.Enforced the aforementioned no-solicitation rule by threatening employees withdischarge and other reprisals if they violated said rule.All dates are 1959 unless designated otherwise. CONTINENTALAVIATIONAND ENGINEERING CORP.,ETC.627Parlin Standifer testified that Foreman Corvin, of department 306, stated to himthat "he wanted to tell me the same thing he told the rest of them, that if we getcaught, if I were caught with any of the union cards that were floating around there,thatwe would be fired." Employee Cvetkovich, on direct examination, testifiedthat around February, Respondent's Foreman Corvin "walked up to us and told usthat he had orders to fire anybody on the spot that. was caught reading any papersor cards or anything of that sort, because he said it would be a slow down in thework."Employee Charles Gaiffe testified that Foreman Smith told him "thatanyone caught with one of them in their pocket or working with them, would befired," and on cross-examination stated that "there was nothing said about workinghours or nonworking hours."Employee Robert Funk quoted Foreman Barrile asstating that "he had been instructed that anyone caught signing or passing literatureor petitions would be immediately fired-he did not use the exact word fired, I justdo not remember the exact wording he used, but words to that effect." EmployeeTheodore Beck, at the time in question, testified that Foreman Webster told himand a couple of other men that "I don't want to catch anyone passing any literature."On behalf of the Respondent's case some testimony was produced as to theCompany's rule and policy on distribution and solicitation.PersonnelManagerSteele testified that the company plant rule number 23 had reference to the solicitingor distributing of literature of any kind on company property and company premises,but that the rule was not intended to cover the solicitation of union cards. Steeletestified that all the rules bade been posted shortly after the Toledo Division wasestablished in February of 1955.Steele also testified that the Respondent had anestablished company policy regarding solicitation which policy was to the effectthat allmatters which employees wished to post or present to the rank-and-filemembership in the plant required sanction from the employer.The Respondent's case also presented the testimony on the instructions given bytheir foremen to the employees.Foreman Papke testified that "I was asked to goaround to all the boys and tell them not to pass out literature during working hours,no literature or cards." In reply to the question of whether he went to each indi-vidual employee and related those instructions, Papke replied, "I believe I did."'Papke did not remember having any discussion with employee Keaton, and testifiedthat he did not tell any employee that he would be fired for having union cards.Foreman Corvin testified that he told employee Standifer "that there would be noliterature, no cards or anything passed out on company time," and if he was caughtthere would be disciplinary action taken.Corvin stated that he did not rememberhaving any discussions with employee Cvetkovich and did not know him. ForemanSmith stated that he was instructed "to tell all the people that worked for me thatthey were not to pass out literature or cards during the working hours." In carry-ing ou these instructions Smith stated that he told his people the same thing almostverbatim.He testified that he told employee Gaiffe "the same thing as I told theothers," and did not tell Gaiffe that if he was caught with a card he would be fired.Foreman Webster testified that he talked to the employees in his department in agroup, and stated, "As best as I can remember, I told them there would be nopassing of literature of any kind during the hours that they were working."Webstertestified that employee Beck was in the group of employees he talked to. ForemanBarrile testified that he got together the employees in his department, of whichemployee Funk was one, and "I told them that literature of any type was not tobe passed out in the plant during working hours," and "I said disciplinary actionwould be taken if the order was not complied with."As to the testimony of the foremen and the General Counsel's witnesses to theno-solicitation instructions, and as to whether, as contended by the General Counsel,they prohibited union solicitation on nonworking time, I do not believe that thetestimony as between the foremen and the employees is necessarily inconsistent.At the onset there does appear to be an apparent conflict, but on a review and studyof the record there is no real conflict in my opinion.Employee Keaton could notrecall the instructions given to him by Foreman Papke with any specific certainty.When Keaton was asked what was said about the distribution of cards, he repliedthat Papke stated that anyone caught would be fired "on the job, or on the spot, orsomething to that effect-I believe he said that." I am convinced by the testimony,and any reasonable inferences therefrom, that one must conclude that the foremen'sinstructions pertained to working time.Keaton's own testimony referred to "on thejob," and I credit the testimony of Papke where their testimony cannot be reconciled.Employees Standifer and Cvetkovich testified as to what Foreman Corvin toldthem.Standifer related that he was not to be caught with union cards floatingaround.From this testimony I am unable to find that the instructions by Corvinprohibited solicitation on nonworking time, since the record reveals that the union B28DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards were in the actual working area of the plant and had received considerable,distribution therein.The testimony given by Cvetkovich indicates that theno-solicitation instructionshe received pertained to working time only.ByCvetkovich'sown statements,on direct examination, he testified that ForemanCorvin's instructions were to the effect that he would fire anyone caught readingany papers or cards because"itwould be a slow down in the work."Thisinstruc-tion,and the necessary inferences therefrom,certainly cannot be meaningful otherthan applying to working time, and I can see no real conflict as between the twoparties and their relative testimony thereto.Employee Cvetkovich's testimony oncross-examination,inmy opinion,also substantiates in part that given by ForemanCorvin to the effect that there was to be no solicitation on company worktime.4Throughout the entire record there is no evidence by any witness and certainly notby Standifer and Cvetkovich,to the effect that employees were instructed or pro-hibited from the actual distribution or solicitation of union cards on nonworkingtime such as rest periods or the lunch hour.To substantiate the position of theGeneral Counsel,on the testimony given by Standifer and Cvetkovich,Iwould berequired to completely discredit the testimony of Foreman Corvin and make aconclusion on circumstantial inferences based on no direct evidence in supportthereof even bythe contending witnesses.As to whether the conversations of the foremen with employees Gaiffe and Beckspecified only working time, Gaiffe testified that he had a union card in his toolboxand further stated that there was nothing said about working hours or nowworkinghours.Beck apparently labored under the apprehension that the instructions notto pass literature prohibited no solicitation on nonworking time.From my obser-vations of the witnesses,and in consideration of the testimony given thereof, I amof the opinion that a conclusion that there was a threat of discharge extending tooff-duty solicitation would be entirely unwarranted,and I credit the statements ofthe foremen where the testimony has some apparent conflict.It should be notedalso that Gaiffe's own testimony,relative to the instructions given to him,referredto "working with them."As to the conversation between Foreman Barrile and employee Funk,there isalso some apparent difference on what was said.Barrile testified that he told theemployees,including Funk,not to pass out literature in the plant during workinghours.Funk testified that the foreman told him that anyone caught signing orpassing literature or petitions would be immediately fired.From reviewing therecord there is no testimony by Funk that the instructions he received from Barrilementioned anything about nonworking time or union cards.On cross-examinationFunk testified that "he did not use the exact word fired, I just do not rememberthe exact wording he used, but words to that effect." It is difficult for me to creditthe testimony of Funk as to what Barrile told him when he himself has such a vaguememory as to a part of the conversation.On observations of the witnesses and inthe absence of creditable evidence to the contrary,I conclude that the foreman'sinstructions to employee Funk did not prohibit solicitation on nonworking time.C. Concluding findingsThere is no contradicting evidence whatsoever that Respondent singled out anyoneor a particular active adherent for the Union, but on the contrary the record revealsthat Respondent made its no-solicitation instructions known to all the employees bythe foremen contacting them either individuallyor ingroups.The record is clearand uncontradicted to the extent that there were authorization cards of the Unionin the Respondent's plant, and that the cards received considerable distributionthroughout the working area of the plant and that the operations of the Respondentwere being disrupted by these efforts.As the Board inPeyton Packing Company,Inc., 49NLRB 828, cert. denied 323 U.S. 730, stated, and reiterated in many latercourt and Board decisions:The Act, of course, does not prevent an employer from making and enforcingreasonable rules covering the conduct of employees on company time.Work-ing time is for work.It is therefore within the province of an employer tos CvetkovichtestifiedQ. In other words, he said anyone caught passing out or signing cards or papers'during the working hours,or was creating a slow down,or somethinglike that, wouldbe discharged,is that right?A. Yes. INDIANA HOTEL COMPANY (CLAYPOOL HOTEL)629promulgateand enforcea rule prohibitingunion solicitationduring workinghours.Sucha rule mustbe presumed to be validin theabsence of evidencethat it was adopted for a discriminatory purpose.Since working time is for work an employer may discipline an employee for solici-tationor engaging in anyother personal activity when he is on the job.And, in theabsence of substantial proof of discriminatory departure from a rule or custom,an employer cannot be found to have violated the Act because he has threatenedto discharge an employee for doing something other than working while being paidfor his labor. It is no violation of the Act to warn an employeeagainstsolicitationon company time.5The General Counsel produced considerable testimony to the effect that theRespondent condoned or permitted checkpools, raffles, and the circulation of peti-tions and other matters on company time as contrasted withits no-solicitation ruleon the union cards.The evidence which I credit, however, discloses that theRespondent did not officially sanction such practices,as a generalpolicy, and thatforemen were instructed not to permit it.Employee Beck stated that such activitieswere done on the "Q.T.," and was not sure how the Company felt about it or thatthey had any knowledge other than "possibly supervisors." InCarolinaMirrorCorporation,.123NLRB 1712, the Respondent posted a notice which preventedunion organizing during working hours, and at the same time continued in effecta rule permitting other solicitation if permissionwere grantedby a supervisor, andthe Board held that the institution of the rule did not violate Section 8(a)(1) ofthe Act.On the basis of the entire record, I find that the General Counsel hasfailed toprove by the required preponderance of the evidence that the Respondent promul-gated and enforced a company rule prohibiting union solicitation on nonworkingtime, and interfered with, restrained, and coerced its employees in violation ofSection (a) (1) of the Act. I shall therefore recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.The Respondent has not engaged in unfair labor practices as alleged in thecomplaint, within the meaning of Section 8 (a)i(1) of the Act.[Recommendations omitted from publication.]6 Lily-Tulip Cup Corporation,113 NLRB 1267.Indiana HotelCompany (Claypool Hotel)andLocal 512, Retail,Wholesale andDepartment StoreUnion, AFL-CIO,Petitioner.Case No. 35-RC-1645.December 7, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Rogers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].125 NLRB No. 68.535828-60-vol.125-41